Citation Nr: 0200383	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  98-08 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
ankle instability based on an initial award.  

2.  Entitlement to a rating in excess of 10 percent for left 
ankle instability based on an initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



REMAND

The veteran served on active duty from August 1992 to 
November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for 
bilateral ankle instability, assigning each ankle a 
noncompensable rating.  The veteran expressed his 
dissatisfaction with the noncompensable ratings.  In an 
October 1999 rating decision, the disability evaluation for 
each ankle was increased to 10 percent disabling, effective 
from the time of his separation from active duty service.  
The veteran pursued his appeal.  

Inasmuch as the veteran has expressed his dissatisfaction 
with the initial ratings assigned at the time of the grant of 
service-connection for bilateral ankle instability, the Board 
has recharacterized the issues as involving the propriety of 
the assignment of the initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 119.  

During the course of the appeal, the case has been remanded 
to the RO twice for further development.  The most recent 
remand offered the veteran the opportunity for another VA 
examination.  The record reflects that the June 2001 letter 
notifying the veteran of the date, place and time of the 
scheduled examination was sent to a Holyoke address; however, 
evidence associated with the claims folder reveals that as 
early as April 2001, the veteran listed his address as being 
in Florence.  Needless to say, he did not show up for the 
examination.  Furthermore, an October 2001 rating action and 
cover letter were sent to the Holyoke address.  

Because the Board cannot conclude with any certainty that the 
veteran received proper notification of the scheduled 
examination or the rating decision, the case must be remanded 
in order to assure that the veteran received due process of 
law.

Under the circumstances, the case is remanded for the 
following:

1.  Once the veteran's correct address 
has been verified, the RO should contact 
him and request the names and addresses 
of all medical care providers, VA or 
private, who treated the veteran for left 
or right ankle disabilities since August 
1998.  After securing the necessary 
release, the RO should obtain these 
records for association with the claims 
folder.  All attempts to obtain these 
records are to be documented in the 
claims folder, and the veteran is to be 
notified of unsuccessful efforts in this 
regard.

2.  The RO should schedule the veteran 
for VA examination by an orthopedist in 
order to determine the nature and current 
extent of his service-connected bilateral 
ankle disabilities.  The claims folder 
and a separate copy of this remand must 
be made available to the examiner for 
review prior to the examination, and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  All indicated 
tests, studies and X-rays should be 
performed.  The examiner should set forth 
all objective findings regarding the left 
and right ankle instability, including 
complete range of motion measurements.  
The orthopedist should be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of either ankle 
disability.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with either 
ankle disability should be specifically 
assessed.  The orthopedist should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994),  
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's  Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




